DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to the amendment filed on 11/30/2022. Claims 1-23 are pending. Claims 1, 4, 12, 15, 23 are amended. No claims have been added. No claims have been cancelled.

Response to Arguments
Applicant's arguments filed 11/30/2022 have been fully considered but they are not persuasive. The applicant has argued the previous 101 rejection. The use of a computer as a tool for performing calculations does not amount to significantly more than the abstract idea.  The claims at issue amount to nothing significantly more than instructions to apply the abstract idea using some unspecified, generic computer. That is not enough to transform an abstract idea into a patent-eligible invention. Contrary to the applicant’s arguments, determining a value as claimed does not involve a dynamic/automatic process that would amount to significantly more than the abstract idea. 

It appears that the applicant initially starts arguing the 2B portion of the 101 analysis and then starts arguing 2A features. The applicant has argued each of the 2A grouping of abstract ideas. Applicant’s invention is not the thought of a human mind. Although the grouping is called “mental process”, claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer"). Inventions can still fall into this category if they are preforming a mental process on a generic computer, preforming a mental process in a computer environment, and/or using a computer as a tool to perform a mental process. The applicant is clearly using a generic computer as a tool to perform the steps of the invention. The claims use math and mathematical concepts to generate an index value which is a calculation of math. Further, the applicant is generating a sentiment index. The sentiment index provides a quantification of investor optimism/pessimism of trading over time, which falls within the method of managing personal behavior certain methods of organizing human activity categories. 

The applicant has argued that the claims are similar to that of Ex parte Ravenel. The examiner respectfully disagrees. Although Ravenel’s holding is not binding, the opinion was reviewed and compared the claims. Ravenel is not even applicable to applicant claims. In particular, the representative claim in Ravenel was a “system for managing display content in a plurality of quick service restaurant (QSR) environments” (Ravenel, No. 2016-003604, at *2) that recited specific “system device and[/]or modules . . . configured to cause the recited function” (id. at *6). In Ravenel, the panel held that “[w]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather the special purpose computer programmed to perform the disclosed algorithm.’” Id. (citing WMS Gaming, Inc. v. International Game Technology, 184 F.3d at 1349 (citing In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994) (en banc))). Here, in contrast, exemplary claim 1 (a “device for determining a sentiment index”) fails to recite specific devices or modules. Ravenel is not pertinent, to the current case, therefore applicant’s arguments are not found persuasive. Further, improving the accuracy of a calculation would merely be an improvement to the data/abstract idea. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., behavior indicators) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The applicant has amended the claims to include further limitations. The examiner has updated the search and an updated prior art rejection is below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of tracking transactions to generate and communicate a sentiment index. The claimed invention is directed to an abstract idea without significantly more. 

Step 2A Prong 1

The claim(s) recite(s) (mathematical relationships/formulas, mental process or certain methods of organizing human activity). Specifically the independent claims recite:

(a) mental process: as drafted, the claim recites the limitations of tracking transaction activity, determining a set of proxy components, generating a sentiment index, apply a principal component analysis, and communicate the value of the sentiment index which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a computer/ computing device nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the computer language, the claim encompasses the user manually tracking, generating, and communicating data. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  

(b) mathematical formula: The claim recites a mathematical concept (which can include a  mathematical relationships, mathematical formulas or equations, and mathematical calculations), and in this case generating a sentiment index. Thus, the claim recites a mathematical concept. A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation

(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to generate a sentiment index (The sentiment index provides a quantification of investor optimism/pessimism of trading over time), which is a method of managing personal behavior. Thus, the claim recites an abstract idea. 



Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): that a computer, a computing device, a storage device, a communication device, an interactive display, a processor, a computer program product for performing the steps of the invention.  The processor/computing device claimed in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (generating and communication a sentiment index). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 


            Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about transaction activity.  This is not a technical or technological problem but is rather in the realm of business or financial marketing management and therefore an abstract idea.


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional elements in the claims amounts to no more than mere instructions to apply the exception using a generic computer component. 

Thus the claims recites an abstract idea directed to a mental process (i.e. tracking transactions to generate and communicate a sentiment index).  Using a computer to track, determine, apply, generate, and communicate the data resulting from this kind of mathematically-based, mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more. The claim is ineligible. 	

The dependent claims recite elements that narrow the metes and bounds of the abstract idea.  Specifically, the dependent claims do not remedy the deficiencies of the independent claims. The depending claims further narrow the abstract idea described above and do not introduce any additional elements. The dependent claims do not integrate the abstract idea into a practical application and do not provide significantly more. 

Claims 1-11, 13-22 recite limitations which further limit the claimed manipulation and analysis of data.

Therefore based on the above analysis as conducted based on MPEP 2106 from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, does not provide significantly more, and does not provide an inventive concept, therefore the claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-9, 12-16, 18-20, 23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennings (US 20200234366 A1) in view of Al-Masoud (US 20170206604 A1) in view of Harris et al. (US 20130231974 A1). 

Regarding claim 1, Jennings teaches a computing device for determining a sentiment index for a plurality of transactions, (¶ 5-7) the computing device comprising a processor, a storage device, and a communication device where each of the storage device and the communication device is coupled to the processor, the storage device storing instructions, which when executed by the processor, configure the computing device (¶ 66-69), 

track and receive actual transaction activity information detailing each transaction performed over a past time period to a current time for each user from a plurality of users associated with an entity (¶ 21, In reference to FIG. 1, a system for providing online brokerage services to users over the Internet is shown. Local machines 102a-c may access a server 104 hosting the online services provided by a brokerage firm. A local machine can be a desktop computer, a laptop, a tablet computer, a smart phone, or any other computing device. The server 104 may be a number of servers or a server farm. The brokerage firm's services may utilize real-time trading data to provide a user with the most up to date and current trade information. The server 104 can also allow users of local machines 102a-c to create accounts and trade various securities via various exchanges 106a-b.) ¶ 59, In another embodiment, the disclosure describes a system or method to calculate a consumer priority index for any financial instrument transaction, including securities transactions or purchased retail or wholesale consumer goods. The system or method calculates a significance score associated with a particular asset received by the account such as a security or consumer good. The significance scores for a plurality of accounts are aggregated to determine a significance index for the given financial instrument transaction indexed to a relevant measure. Relevant measures may be temporal, such as time of day, day of the week, day of the month, month of the year. Relevant measures may be security type, security name, aisle number or physical store location, expiration date of inventory, color, style, price, or any other relevant measure that can be tied to the consumer goods. The significance index may be calculated as a priority index to determine which of a plurality of assets acquired in a financial instrument transactions was the most important to the consumer based upon, for example, the relative value of the acquired items to the total financial instrument transaction value.);

determine a set of proxy components to represent the transaction activity information based on types of the transactions in the transaction activity information (¶ 26, In addition, the number of clients, portfolios or accounts used in calculating the sentiment index can vary depending on the type of index being calculated. For example, sentiment indices can be calculated using accounts based upon segmentation or account types, including whether the account is a financial advisor account, an individual account, a custodian account, etc. Because each account is scored, possible segmentations include vintage, trade segments, generation, business units, asset size, etc. ¶ 49, For example, the aggregated volatility score can be presented to the client, along with an explanation of the score and its meaning. In addition, particular types of securities can be identified based upon the aggregated volatility scores. For example, the securities that are currently being traded in accounts associated with a range of aggregated volatility scores can be determined. These can then be provided to the client; for example, the securities that are currently being bought by bullish clients or sold by bearish clients. As another example, securities that were bought or sold by accounts whose aggregated volatility score changed more than a predetermined amount over a period of time can be determined and provided to clients. 
¶ 43, 59); 

generate the sentiment index having a value representing market sentiment for confidence at the current time in performing the transactions based on a weighted sum and/or difference of the set of proxy components, the weighting determined from applying principal analysis to the transaction activity information to define a best fitting estimate that minimizes error between the estimate to the transaction activity information (abstract, ¶ 26-30, In addition, the number of clients, portfolios or accounts used in calculating the sentiment index can vary depending on the type of index being calculated. For example, sentiment indices can be calculated using accounts based upon segmentation or account types, including whether the account is a financial advisor account, an individual account, a custodian account, etc. Because each account is scored, possible segmentations include vintage, trade segments, generation, business units, asset size, etc. In one embodiment, the sentiment index is calculated using a large number of accounts. The number of accounts used is large enough that individual accounts cannot be identified from the calculated index. In one implementation, each account has the same weight in calculating the index, regardless of the monetary amount of the account. In such an embodiment, the sentiment index reflects the sentiment of the aggregate account holders rather than the aggregate money, thus the sentiment of accounts with less value is not masked by the sentiment of accounts with large monetary value. In other implementations, accounts are weighted based upon a factor such as the monetary value of the account, number of trades, volume of trades, etc. ¶ 42, After the relative volatility score is calculated for each security, an aggregated volatility score for an account is derived (312). In one implementation, the aggregated volatility score is calculated on a weighted basis based upon the value of each security relative to the total account value. In other implementations, an aggregated volatility score can be calculated for each client or each portfolio. An index based upon the aggregated volatility scores for each account can then be determined (314). In one implementation, each account has one vote in the index. That is, each account has the same relative impact on the index as any other account, regardless of the monetary value of the account. In other implementations, the index can be weighted based upon the monetary value of an account, the number of trades, the volume of trades, etc. Regardless of any weighting, the index is calculated based upon actual account behavior such as trades and holdings of securities. Before calculating the index, certain accounts can be filtered. For example, accounts that do not have any positions in any securities can be removed, i.e., accounts that have a zero balance or hold only cash positions. After these accounts are filtered, the index can be calculated based upon the aggregated volatility score of the remaining accounts. In addition, various indices can be created based upon a subset of account data. For example, a total sentiment index can be calculated from all of the account data. As another non-limiting example, sentiment indices based upon demographic data, position in a common security, monetary account value, etc., can be calculated. In another implementation, a sentiment index can be calculated using only securities from a particular market. ¶ 51-53, 58-59); 

and communicate the value of the sentiment index to a destination computing device for display on an interactive display of a user interface for subsequent use in performing further transactions (Fig. 4-7, 10, ¶ 46-48, FIGS. 4 and 5 are graphs over a period of time of a quantitative retail sentiment index and a benchmark in accordance with an illustrative embodiment. In these figures, the quantitative retail sentiment index is termed a synthetic beta and is graphed against the S&P 500® index (SPX). In FIG. 4, accounts that are cash only and accounts that hold positions in one or more securities are used to calculate the sentiment index. In contrast, FIG. 5 shows the sentiment index calculated using only accounts that contain at least one position in a security. As shown, the sentiment index on average is higher, since all cash holdings have low volatility and thus a low or zero relative volatility score. The sentiment index is shown on a monthly basis, but could be shown at a different frequency, e.g., weekly, daily, hourly, etc. ¶ 28, A query engine 208 can be used to access the stored sentiment indices located in the enterprise data store 206 or other data store. The query engine 208 provides an interface for various applications to access and incorporate one or more of the sentiment indices stored in the enterprise data store 206. For example, client facing applications 210, such as a market overview page, can incorporate a sentiment index. In another example, the query engine 208 can be used to access an account's index score for display to the client who owns the account. Non-client facing applications 212 can also access the various sentiment indices. As a non-limiting example, an advertising or marketing selection process can use the scores associated with accounts to determine which accounts to send marketing materials to as well as to tailor the marketing material or advertisement to the account. Other applications, such as reporting, analysis, and decision support 214, can also access and utilize the data from the enterprise data store 206. ¶ 54, FIG. 10 is a graph over a period of time of a quantitative retail sentiment index of a sample investor portfolio compared to the portfolio value according to an illustrated embodiment. In this example portfolio, there are four stocks shown, AAPL, IBM, GE, BAC and a cash holding. The median of confidence levels of the stocks are shown graphed over time. In comparison, the value of the portfolio is shown graphed over the same time interval. In FIG. 10, positions that are cash only and the positions in individual stocks are used to calculate the sentiment index As shown, the cash holdings have low volatility and are calculated with 1.0 score. Also as shown, the median investor confidence reading is 1.2 indicating a bullish position. The sentiment index could be shown at a different frequency, e.g., weekly, daily, hourly, etc. ¶ 24, 67). 

Although Jennings teaches actual transaction activity, Jennings does not specifically teach real-time actual transaction activity. 

However, Al-Masoud teaches track and receive real-time actual transaction activity information detailing each transaction performed over a past time period to a current time for each user from a plurality of users associated with an entity (¶ 155, The newly updated block may then be distributed to several users in the talent exchange system. The stock exchange component 803 may further add a link or an electronic time stamp and signature to all digital stocks. This may allow tracing of all real time transactions and historical transactions. Upon updating records in the database, the system may prevent any changes to the records to maintain an immutable transaction record. In further embodiments, the talent exchange 803 may also encode a complete record of ownership history of a digital stock in the digital stock itself. This can provide transparent record keeping, easy access to digital stock history, and increased security. ¶ 102, In some embodiments, one or more subcomponents of the data collection component 223 and data analytics component 225 may be encoded in a digital stock. For example, one or more functions associated with the machine learning 213, convergence network 215, and sentiment analysis 217 may be encoded as executable programs in the digital stock. The executable programs may comprise functions to generate analyzed data 219 using, as inputs, data collected from the data collection component 223. The data analytics component 225 may, for example, maintain an overall sentiment value for the Talent. The sentiment value may be calculated in near real time as a function of continuously collected textual web content associated with the Talent. The sentiment value may influence a value of the digital stock and influence decisions to purchase or sell the digital stock. ¶ 151-152, Upon execution of a transaction, the talent stock exchange 803 may automatically validate the transaction. An example embodiment of a validation subsystem is shown in FIG. 9. As discussed above, users may initiate the transaction through many trading platforms. The talent exchange system may also provide users with a website or mobile application from which users can execute stock transactions. In response to receiving a transaction, the talent stock exchange 803 may use the subsystem 900 to automatically validate the transaction. Upon execution of the transaction in which, for example, a buyer purchases a stock from a seller, the talent stock exchange system 803 may transfer a digital stock from the seller 906 to the buyer 904. ¶ 181). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Jennings to include/perform real-time actual transaction activity, as taught/suggested by Al-Masoud.  This known technique is applicable to the system of Jennings as they both share characteristics and capabilities, namely, they are directed to analyzing investment strategies. One of ordinary skill in the art would have recognized that applying the known technique of Al-Masoud would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Al-Masoud to the teachings of Jennings would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such real-time features into similar systems. Further, applying real-time actual transaction activity would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the users to be constantly updated with the most current information, allowing them to make pertinent decisions based on the best source of information.

The combination of Jennings and Al-Masoud does not specifically teach, however the combination of Harris, Jennings, and Al-Masoud teaches

determine a set of proxy components to represent the transaction activity information based on types of the transactions in the transaction activity information, wherein the set of proxy components comprise metrics for characterizing a market sentiment for performing transactions  (Harris, ¶ 56, In one embodiment, the transaction profiles (127) include the values for a set of parameters. Computing the values of the parameters may involve counting transactions that meet one or more criteria, and/or building a statistically-based model in which one or more calculated values or transformed values are put into a statistical algorithm that weights each value to optimize its collective predictiveness for various predetermined purposes. ¶ 177, In one embodiment, an incentive program is created on the portal (143) of the transaction handler (103). The portal (143) collects offers from a plurality of merchants and stores the offers in the data warehouse (149). The offers may have associated criteria for their distributions. The portal (143) and/or the transaction handler (103) may recommend offers based on the transaction data (109). In one embodiment, the transaction handler (103) automatically applies the benefits of the offers during the processing of the transactions when the transactions satisfy the conditions associated with the offers. In one embodiment, the transaction handler (103) communicates with transaction terminals (105) to set up, customize, and/or update offers based on market focus, product categories, service categories, targeted consumer demographics, etc. Further details and examples of one embodiment are provided in U.S. patent application Ser. No. 12/413,097, filed Mar. 27, 2009, assigned U.S. Pat. App. Pub. No. 2010-0049620, and entitled "Merchant Device Support of an Integrated Offer Network," the disclosure of which is hereby incorporated herein by reference. ¶ 238, One embodiment provides a system that includes a transaction handler (103) to process transactions. Each of the transactions is processed to make a payment from an issuer to an acquirer via the transaction handler (103) in response to an account identifier of a customer, as issued by the issuer, being submitted by a merchant to the acquirer. The issuer is to make the payment on behalf of the customer, and the acquirer is to receive the payment on behalf of the merchant. The system further includes a data warehouse (149) to store transaction data (109) recording the transactions processed at the transaction handler (103), a profile generator (121) to generate a profile (e.g., 131 or 341) of a user (101) based on the transaction data, and a portal (143) to receive a request identifying the user (101) and to provide the profile (e.g., 131 or 341) in response to the request to facilitate customization of information to be presented to the user (101). In one embodiment, the profile includes a plurality of values (e.g., 344 or 346) representing aggregated spending of the user (101) in various areas to summarize the transactions of the user (101). ¶ 275, In one embodiment, the computing apparatus is configured to further generate the quantification model (223) based on correlating first transaction data and first numerical values indicative of consumer sentiment. For example, after receiving content indicative of consumer sentiment, such as news feed (211), social media feed (213), market report (215), weather report (217), etc., the computing apparatus determines the first numerical values by applying a set of predetermined rules to the content. The quantification model (223) can be trained using the first numerical values and the first transaction data to reduce the different between the prediction results generated from the first transaction data and the first numerical values determined from the content indicative of consumer sentiment. ¶ 369, For example, the aggregated spending profile (341) can be used in segmentation and/or filtering analysis, such as selecting cardholders having similar spending behaviors identified via factors and/or clusters for targeted advertisement campaigns, and selecting and determining a group of merchants that could be potentially marketed towards cardholders originating in a given cluster (e.g., for bundled offers). For example, a query interface can be provided to allow the query to identify a targeted population based on a set of criteria formulated using the values of clusters and factors. ¶ 59, 137, 225, 273); 

apply principal component analysis to the transaction activity information to determine a coefficient for weighting each proxy component in the set of proxy components by decomposing entire proxy space to define a best fitting estimate that minimizes error between the estimate to the transaction activity information(Harris, ¶ 56, In one embodiment, the transaction profiles (127) include the values for a set of parameters. Computing the values of the parameters may involve counting transactions that meet one or more criteria, and/or building a statistically-based model in which one or more calculated values or transformed values are put into a statistical algorithm that weights each value to optimize its collective predictiveness for various predetermined purposes. ¶ 162, In one embodiment, the loyalty benefit offeror (183) may personalize and/or target loyalty benefits based on the transaction profile (131) specific to or linked to the user (101). For example, the loyalty program rules (185) may use the user specific profile (131) to select gifts, rewards, or incentives for the user (101) (e.g., to redeem benefits, such as reward points, accumulated in the loyalty record (187)). The user specific profile (131) may be enhanced using the loyalty record (187), or generated based on the loyalty record (187). For example, the profile generator (121) may use a subset of transaction data (109) associated with the loyalty record (187) to generate the user specific profile (131), or provide more weight to the subset of the transaction data (109) associated with the loyalty record (187) while also using other portions of the transaction data (109) in deriving the user specific profile (131). ¶ 358-361, For example, the variables (e.g., 313, 315) for the aggregated measurements can be tuned, via filtering and weighting, to predict the future trend of spending behavior (e.g., for advertisement selection), to identify abnormal behavior (e.g., for fraud prevention), or to identify a change in spending pattern (e.g., for advertisement audience measurement), etc. The aggregated measurements, the factor values (344), and/or the cluster ID (343) generated from the aggregated measurements can be used in a transaction profile (127 or 341) to define the behavior of an account, an individual, a family, etc. ¶ 342, In one embodiment, the aggregation (317) may involve the determination of a deviation from a trend or pattern. For example, an account makes a certain number of purchases a week at a merchant over the past 6 months. However, in the past 2 weeks the number of purchases is less than the average number per week. A measurement of the deviation from the trend or pattern can be used (e.g., in a transaction profile (127 or 341) as a parameter, or in variable definitions (309) for the factor analysis (327) and/or the cluster analysis) to define the behavior of an account, an individual, a family, etc. ¶ 77, 78, 226, 299, 347, 335); 

generate the sentiment index having a value representing the market sentiment for confidence at the current time in performing the transactions based on computing, at the current time, a linear combination of  a weighted sum and/or difference of the set of proxy components having the coefficients, the coefficients for the set of proxy components characterizing contribution of each proxy component to the generated sentiment index (Harris, ¶ 328-330, In one embodiment, a factor is a linear combination of a plurality of the aggregated measurements (e.g., variables (313, 315)) determined for various areas (e.g., merchants or merchant categories, products or product categories). Once the relationship between the factors and the aggregated measurements is determined via factor analysis, the values for the factors can be determined from the linear combinations of the aggregated measurements and be used in a transaction profile (127 or 341) to provide information on the behavior of the entity represented by the entity ID (e.g., an account, an individual, a family). ¶ 27, In one embodiment, publically available data sources (e.g., regional news, weather, stock markets, movie themes, local sports, employment, traffic conditions) are processed to generate an emotional content index. The emotional content index quantifies the general emotional state of a population within a geographical region. In one embodiment, the emotional content index is adjusted to account for regional and temporal differences. The levels of the emotional index are correlated with spending patterns reflected in the transactions processed by the transaction handler to generate a quantification model for consumer sentiment within geographic regions. Using the quantification model, consumer sentiment can be evaluated in real time based on the transaction data processed by the transaction handler; and the quantification results from the quantification model can be correlated with the quantification results obtained from other methods, such as the analysis of recent data of the data sources, to generate feedback on the performance of the quantification model. The feedback can be used to validate, fine-tune and/or adjust the quantification model. Details and examples about the prediction of spending patterns in one embodiment are provided in the section entitled "CONSUMER SENTIMENT." ¶ 56, In one embodiment, the transaction profiles (127) include the values for a set of parameters. Computing the values of the parameters may involve counting transactions that meet one or more criteria, and/or building a statistically-based model in which one or more calculated values or transformed values are put into a statistical algorithm that weights each value to optimize its collective predictiveness for various predetermined purposes. ¶ 162, For example, the profile generator (121) may use a subset of transaction data (109) associated with the loyalty record (187) to generate the user specific profile (131), or provide more weight to the subset of the transaction data (109) associated with the loyalty record (187) while also using other portions of the transaction data (109) in deriving the user specific profile (131). ¶ 358-361, 258-262, 334-335, 347); 

communicate the value of the sentiment index to a destination computing device for display on an interactive display of a user interface for subsequent use in performing further transactions (Harris, ¶ 27, The levels of the emotional index are correlated with spending patterns reflected in the transactions processed by the transaction handler to generate a quantification model for consumer sentiment within geographic regions. Using the quantification model, consumer sentiment can be evaluated in real time based on the transaction data processed by the transaction handler; and the quantification results from the quantification model can be correlated with the quantification results obtained from other methods, such as the analysis of recent data of the data sources, to generate feedback on the performance of the quantification model. ¶ 258-262, In one embodiment, the emotional content index data (221) is extracted from the data sources that contain emotional content. The emotional content indices are associated with the respective population (e.g., in a geographic region) and associated with a time period in which the respective emotional content indices are considered valid. ¶ 334-335, 347, 432, 439).


It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Jennings to include/perform a linear combination of a weighted sum and/or difference of the set of proxy components having the coefficients, the coefficients for the set of proxy components characterizing contribution of each proxy component to the generated sentiment index, as taught/suggested by Harris.  This known technique is applicable to the system of Jennings as they both share characteristics and capabilities, namely, they are directed to quantifying consumer sentiment. One of ordinary skill in the art would have recognized that applying the known technique of Harris would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Harris to the teachings of Jennings would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such linear combination features into similar systems. Further, applying a linear combination of a weighted sum and/or difference of the set of proxy components having the coefficients, the coefficients for the set of proxy components characterizing contribution of each proxy component to the generated sentiment index would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the taking into account the varying degrees of importance of the numbers in a data set.

Regarding claims 2, 13, Jennings discloses wherein the set of proxy components is selected from: net equity demand (NED), flight to safety (FTS), annual extremes (ANEX), and trade direction (DIR) (¶ 23, In one implementation, a sentiment index can be calculated from actual trades of a large number of clients, making the sentiment index a quantitative index. The sentiment index can be used to determine the “sentiment” of clients, portfolios or accounts. The sentiment may be generally described as an overall attitude about equity markets based on holdings and arrangement of holdings of a client, portfolio, or account. In one embodiment, the sentiment is reflected in the action and/or inaction taken with respect to an asset, typically a security. In one implementation, the sentiment is reflected in the risk taken by the account. The risk may be relative to a benchmark security or index, such as, but not limited to, the S&P 500®. The sentiment may reflect a historical covariance between the security and the benchmark, such as correlated volatility. For example, beta (β) may be used as an expression of sentiment by comparing the correlated volatility of a security to the benchmark. ¶ 25, In some implementations, the sentiment index can be thought of as describing an account as either a risk-on account or a risk-off account. Non-limiting examples of risk-on positions include long equity positions and long leveraged equity exchange-traded funds (ETFs). Non-limiting examples of risk-off positions include long inverse equity ETFs, bonds, bond funds, and cash balances. Some or all of the positions within an account can be aggregated to determine if the account is a risk-on account or a risk-off account, and how much risk the account is exposed to compared to the benchmark. ¶ 40-43, 47, In another implementation, a relative volatility score and/or a quantitative retail sentiment index can be graphed. FIG. 8 is a graph of a two axis index in accordance with an illustrative embodiment. The x-axis shows the volatility which can be based on the relative volatility or the absolute volatility of security. The y-axis maps the direction of the security in comparison with a benchmark. The y-value can be based on probability or correlation of the security with the benchmark. The two data points are plotted on the map and the value becomes the relative volatility score and/or quantitative retail sentiment index. Example index 802 and 804 correspond to the index value for a security on two separate dates, e.g., Sep. 30, 2012 and Oct. 31, 2012 respectively. ¶ 38).

Regarding claims 3, 14, Jennings discloses wherein the interactive display of the destination computing device provides a filter tool displayed on the user interface to receive a request to filter the transaction activity information according to certain selected characteristics for the plurality of users, and thereby re-generate, via the computing device, a new value for the sentiment index based on the selected characteristics (¶ 41-42, After the relative volatility score is calculated for each security, an aggregated volatility score for an account is derived (312). In one implementation, the aggregated volatility score is calculated on a weighted basis based upon the value of each security relative to the total account value. In other implementations, an aggregated volatility score can be calculated for each client or each portfolio. An index based upon the aggregated volatility scores for each account can then be determined (314). In one implementation, each account has one vote in the index. That is, each account has the same relative impact on the index as any other account, regardless of the monetary value of the account. In other implementations, the index can be weighted based upon the monetary value of an account, the number of trades, the volume of trades, etc. Regardless of any weighting, the index is calculated based upon actual account behavior such as trades and holdings of securities. Before calculating the index, certain accounts can be filtered. For example, accounts that do not have any positions in any securities can be removed, i.e., accounts that have a zero balance or hold only cash positions. After these accounts are filtered, the index can be calculated based upon the aggregated volatility score of the remaining accounts. In addition, various indices can be created based upon a subset of account data. For example, a total sentiment index can be calculated from all of the account data. As another non-limiting example, sentiment indices based upon demographic data, position in a common security, monetary account value, etc., can be calculated. In another implementation, a sentiment index can be calculated using only securities from a particular market.).

Regarding claims 4, 15, Jennings discloses wherein the proxy components used to represent the sentiment index are eliminated if their coefficient for weighting is negligible from applying the principal component analysis (¶ 42, After the relative volatility score is calculated for each security, an aggregated volatility score for an account is derived (312). In one implementation, the aggregated volatility score is calculated on a weighted basis based upon the value of each security relative to the total account value. In other implementations, an aggregated volatility score can be calculated for each client or each portfolio. An index based upon the aggregated volatility scores for each account can then be determined (314). In one implementation, each account has one vote in the index. That is, each account has the same relative impact on the index as any other account, regardless of the monetary value of the account. In other implementations, the index can be weighted based upon the monetary value of an account, the number of trades, the volume of trades, etc. Regardless of any weighting, the index is calculated based upon actual account behavior such as trades and holdings of securities. Before calculating the index, certain accounts can be filtered. For example, accounts that do not have any positions in any securities can be removed, i.e., accounts that have a zero balance or hold only cash positions. After these accounts are filtered, the index can be calculated based upon the aggregated volatility score of the remaining accounts. In addition, various indices can be created based upon a subset of account data. For example, a total sentiment index can be calculated from all of the account data. As another non-limiting example, sentiment indices based upon demographic data, position in a common security, monetary account value, etc., can be calculated. In another implementation, a sentiment index can be calculated using only securities from a particular market., ¶ 53, In the context of transactions involving securities, once the significance or confidence levels have been measured for the majority of securities, they can be aggregated (weighted average, etc.) into custom representations at an individual account or portfolio level. Investors can get an indication of how confident or how bullish or bearish other investors, such as the entire universe included in the significance index or only that of “active” investors or investors of a certain volume, certification, or net worth, are on the investor's own customized portfolio. One way to look at an investor's portfolio is to chart the confidence over time compared to the investor's individual portfolio performance. A simulation engine can be plugged into this view so investors could see how particular changes in their portfolio could change how confident active investors are on their portfolio. If the individual investor would like to take action they can manually trade or a rebalancing engine can automatically route the orders. ¶ 38, 44). Also taught by Harris (¶ 43, 287, 429-430, 439, 441, 459). 

Regarding claims 5, 16, Jennings discloses wherein the value of the sentiment index is calculated and communicated for display on the interactive display as a function of time from the past time period to the current time period (Fig. 6, 7, 8, 10, ¶ 45-48, FIG. 7 is a graph 700 over a period of time illustrating a benchmark and a quantitative retail sentiment index in accordance with an illustrative embodiment. A line 704 indicates an average, such as a daily average, of a benchmark, such as S&P 500®. In addition, the graph 700 can include a line 702 indicating the ending value of the benchmark. A line 706 indicates the performance of a quantitative retail sentiment index. FIG. 7 allows for a visual comparison of the benchmark to the quantitative retail sentiment index. ¶ 53-54, FIG. 10 is a graph over a period of time of a quantitative retail sentiment index of a sample investor portfolio compared to the portfolio value according to an illustrated embodiment. In this example portfolio, there are four stocks shown, AAPL, IBM, GE, BAC and a cash holding. The median of confidence levels of the stocks are shown graphed over time. In comparison, the value of the portfolio is shown graphed over the same time interval. In FIG. 10, positions that are cash only and the positions in individual stocks are used to calculate the sentiment index As shown, the cash holdings have low volatility and are calculated with 1.0 score. Also as shown, the median investor confidence reading is 1.2 indicating a bullish position. The sentiment index could be shown at a different frequency, e.g., weekly, daily, hourly, etc. ¶ 63, 64). 

Regarding claims 7, 18, Jennings teaches wherein the set of proxy components is selected from one or more of: volatility of shares traded by investors, a ratio between put and call options, a ratio of buy orders to sell orders, a number of new trading accounts in a time window, a ratio between short and long investment positions, portion of trades on shares with a positive price direction, an average return on assets held by investors over a time window, an average margin loan taken by investors, a volume transferred in and out of funds, allocation across fund categories, ratio of share bough in annual highs vs annual lows (¶ 23,  The risk may be relative to a benchmark security or index, such as, but not limited to, the S&P 500®. The sentiment may reflect a historical covariance between the security and the benchmark, such as correlated volatility. For example, beta (β) may be used as an expression of sentiment by comparing the correlated volatility of a security to the benchmark. ¶ 26, The number of accounts used is large enough that individual accounts cannot be identified from the calculated index. In one implementation, each account has the same weight in calculating the index, regardless of the monetary amount of the account. In such an embodiment, the sentiment index reflects the sentiment of the aggregate account holders rather than the aggregate money, thus the sentiment of accounts with less value is not masked by the sentiment of accounts with large monetary value. In other implementations, accounts are weighted based upon a factor such as the monetary value of the account, number of trades, volume of trades, etc. ¶ 34, When the chosen benchmark is a stock market index, such as the S&P 500®, securities with a high positive volatility score are considered bullish securities. That is, the more volatile the security, the more bullish the security. Some securities will have a calculated volatility score that is positive, but should be negative based upon the chosen benchmark. These securities are those that are assumed to be held because the security moves opposite of the chosen benchmark. For example, some securities are negatively correlated to the benchmark, such as, but not limited to, some ETFs. Securities can have their volatility score adjusted in various ways (310). For example, a volatility score can be scaled based upon how often the security moves in the same direction as the benchmark. As another example, the volatility score can be reversed to be a negative value. In one implementation, these securities can be identified by determining a security's coherence with the benchmark. Securities can have their relative volatility scores changed to a negative value based upon a negative correlation threshold of 25% to 60% with the benchmark. In another implementation, the relative volatility score can be changed based on the strategy or structure of the security. For example, inverse ETFs, long term bonds, etc., can have their relative volatility score reversed. ¶ 35-37, 42, 60).

Regarding claims 8, 19, Jennings teaches wherein a positive sentiment index indicates a bullish trend towards performing transactions and a negative sentiment index indicates a bearish trend towards performing transactions (¶ 36, In one implementation, holding stocks, unlike bonds, ETFs, etc., is always considered bullish, regardless of the correlation with the benchmark, and therefore, will have a positive relative volatility score. This is true even when a stock is purchased that has gone down when the benchmark has gone up. Conversely, shorting stocks will be considered bearish and have a negative relative volatility score. ¶ 49, As described above, once the aggregated volatility scores have been calculated for accounts, portfolios, and/or clients, these scores can be used in various ways. As one non-limiting example, the aggregated volatility scores can be used to send targeted marketing materials or advertisements to clients. The aggregated volatility scores can also be used to enhance data provided to a client. For example, the aggregated volatility score can be presented to the client, along with an explanation of the score and its meaning. In addition, particular types of securities can be identified based upon the aggregated volatility scores. For example, the securities that are currently being traded in accounts associated with a range of aggregated volatility scores can be determined. These can then be provided to the client; for example, the securities that are currently being bought by bullish clients or sold by bearish clients. As another example, securities that were bought or sold by accounts whose aggregated volatility score changed more than a predetermined amount over a period of time can be determined and provided to clients. ¶ 34, 53, 54). 

Regarding claims 9, 20, Jennings teaches wherein the set of proxy components selected provide an indicator of greed, demand, fear and herding for characterizing the actual transaction activity information (¶ 57-59, In another embodiment in the context of securities transactions, the system can be used to look at market activity each day to give insight into how significant each symbol traded is based on how confident investors were at the time of each trade. This provides a different perspective than looking at volume or dollars traded. The significance of dollar amount traded are different depending on investor portfolios (e.g. a $1k gain or loss in a $10k portfolio vs. a $10M portfolio). Thus, significance can be calculated by determining the amount the transaction compares to 1) the entire account value, 2) the total value of transactions over a certain time period (e.g., last 7 days), 3) the total cash purchasing power (rather than the value of the account, which may reflect decisions made long ago), and 4) the purchasing power of the account including margin. Adjustments of the significance may be made through beta and delta adjusting, incremental expectations due to baselining significance of an individual client, and leveraging from options. The significance may also be adjusted up or down based on factors associated with the account and/or the good/security received and/or the financial instrument used (cash, margin, etc). For example, a consideration factor may be applied based upon the type of the first financial instrument. The significance may be increased where a financial transaction utilizes credit or margin purchasing power, as an indication of the willingness of the account user to leverage themselves to complete the transaction. ¶ 36, 51-53). 

Regarding claim 12, Jennings teaches a computer implemented method for determining a sentiment index for a plurality of transactions (¶ 5-7); track and receive actual transaction activity information detailing each transaction performed over a past time period to a current time for each user from a plurality of users associated with an entity (¶ 21, In reference to FIG. 1, a system for providing online brokerage services to users over the Internet is shown. Local machines 102a-c may access a server 104 hosting the online services provided by a brokerage firm. A local machine can be a desktop computer, a laptop, a tablet computer, a smart phone, or any other computing device. The server 104 may be a number of servers or a server farm. The brokerage firm's services may utilize real-time trading data to provide a user with the most up to date and current trade information. The server 104 can also allow users of local machines 102a-c to create accounts and trade various securities via various exchanges 106a-b.) ¶ 59, In another embodiment, the disclosure describes a system or method to calculate a consumer priority index for any financial instrument transaction, including securities transactions or purchased retail or wholesale consumer goods. The system or method calculates a significance score associated with a particular asset received by the account such as a security or consumer good. The significance scores for a plurality of accounts are aggregated to determine a significance index for the given financial instrument transaction indexed to a relevant measure. Relevant measures may be temporal, such as time of day, day of the week, day of the month, month of the year. Relevant measures may be security type, security name, aisle number or physical store location, expiration date of inventory, color, style, price, or any other relevant measure that can be tied to the consumer goods. The significance index may be calculated as a priority index to determine which of a plurality of assets acquired in a financial instrument transactions was the most important to the consumer based upon, for example, the relative value of the acquired items to the total financial instrument transaction value.);

determine a set of proxy components to represent the transaction activity information based on types of the transactions in the transaction activity information (¶ 26, In addition, the number of clients, portfolios or accounts used in calculating the sentiment index can vary depending on the type of index being calculated. For example, sentiment indices can be calculated using accounts based upon segmentation or account types, including whether the account is a financial advisor account, an individual account, a custodian account, etc. Because each account is scored, possible segmentations include vintage, trade segments, generation, business units, asset size, etc. ¶ 49, For example, the aggregated volatility score can be presented to the client, along with an explanation of the score and its meaning. In addition, particular types of securities can be identified based upon the aggregated volatility scores. For example, the securities that are currently being traded in accounts associated with a range of aggregated volatility scores can be determined. These can then be provided to the client; for example, the securities that are currently being bought by bullish clients or sold by bearish clients. As another example, securities that were bought or sold by accounts whose aggregated volatility score changed more than a predetermined amount over a period of time can be determined and provided to clients. ¶ 43, 59); 

generate the sentiment index having a value representing market sentiment for confidence at the current time in performing the transactions based on a weighted sum and/or difference of the set of proxy components, the weighting determined from applying principal analysis to the transaction activity information to define a best fitting estimate that minimizes error between the estimate to the transaction activity information (abstract, ¶ 26-30, In addition, the number of clients, portfolios or accounts used in calculating the sentiment index can vary depending on the type of index being calculated. For example, sentiment indices can be calculated using accounts based upon segmentation or account types, including whether the account is a financial advisor account, an individual account, a custodian account, etc. Because each account is scored, possible segmentations include vintage, trade segments, generation, business units, asset size, etc. In one embodiment, the sentiment index is calculated using a large number of accounts. The number of accounts used is large enough that individual accounts cannot be identified from the calculated index. In one implementation, each account has the same weight in calculating the index, regardless of the monetary amount of the account. In such an embodiment, the sentiment index reflects the sentiment of the aggregate account holders rather than the aggregate money, thus the sentiment of accounts with less value is not masked by the sentiment of accounts with large monetary value. In other implementations, accounts are weighted based upon a factor such as the monetary value of the account, number of trades, volume of trades, etc. ¶ 42, After the relative volatility score is calculated for each security, an aggregated volatility score for an account is derived (312). In one implementation, the aggregated volatility score is calculated on a weighted basis based upon the value of each security relative to the total account value. In other implementations, an aggregated volatility score can be calculated for each client or each portfolio. An index based upon the aggregated volatility scores for each account can then be determined (314). In one implementation, each account has one vote in the index. That is, each account has the same relative impact on the index as any other account, regardless of the monetary value of the account. In other implementations, the index can be weighted based upon the monetary value of an account, the number of trades, the volume of trades, etc. Regardless of any weighting, the index is calculated based upon actual account behavior such as trades and holdings of securities. Before calculating the index, certain accounts can be filtered. For example, accounts that do not have any positions in any securities can be removed, i.e., accounts that have a zero balance or hold only cash positions. After these accounts are filtered, the index can be calculated based upon the aggregated volatility score of the remaining accounts. In addition, various indices can be created based upon a subset of account data. For example, a total sentiment index can be calculated from all of the account data. As another non-limiting example, sentiment indices based upon demographic data, position in a common security, monetary account value, etc., can be calculated. In another implementation, a sentiment index can be calculated using only securities from a particular market. ¶ 51-53, 58-59); 

and communicate the value of the sentiment index to a destination client computing device for display on an interactive display of a user interface for subsequent use in performing further transactions (Fig. 4-7, 10, ¶ 46-48, FIGS. 4 and 5 are graphs over a period of time of a quantitative retail sentiment index and a benchmark in accordance with an illustrative embodiment. In these figures, the quantitative retail sentiment index is termed a synthetic beta and is graphed against the S&P 500® index (SPX). In FIG. 4, accounts that are cash only and accounts that hold positions in one or more securities are used to calculate the sentiment index. In contrast, FIG. 5 shows the sentiment index calculated using only accounts that contain at least one position in a security. As shown, the sentiment index on average is higher, since all cash holdings have low volatility and thus a low or zero relative volatility score. The sentiment index is shown on a monthly basis, but could be shown at a different frequency, e.g., weekly, daily, hourly, etc. ¶ 28, A query engine 208 can be used to access the stored sentiment indices located in the enterprise data store 206 or other data store. The query engine 208 provides an interface for various applications to access and incorporate one or more of the sentiment indices stored in the enterprise data store 206. For example, client facing applications 210, such as a market overview page, can incorporate a sentiment index. In another example, the query engine 208 can be used to access an account's index score for display to the client who owns the account. Non-client facing applications 212 can also access the various sentiment indices. As a non-limiting example, an advertising or marketing selection process can use the scores associated with accounts to determine which accounts to send marketing materials to as well as to tailor the marketing material or advertisement to the account. Other applications, such as reporting, analysis, and decision support 214, can also access and utilize the data from the enterprise data store 206. ¶ 54, FIG. 10 is a graph over a period of time of a quantitative retail sentiment index of a sample investor portfolio compared to the portfolio value according to an illustrated embodiment. In this example portfolio, there are four stocks shown, AAPL, IBM, GE, BAC and a cash holding. The median of confidence levels of the stocks are shown graphed over time. In comparison, the value of the portfolio is shown graphed over the same time interval. In FIG. 10, positions that are cash only and the positions in individual stocks are used to calculate the sentiment index As shown, the cash holdings have low volatility and are calculated with 1.0 score. Also as shown, the median investor confidence reading is 1.2 indicating a bullish position. The sentiment index could be shown at a different frequency, e.g., weekly, daily, hourly, etc. ¶ 24, 67). 

Although Jennings teaches actual transaction activity, Jennings does not specifically teach real-time actual transaction activity. 

However, Al-Masoud teaches track and receive real-time actual transaction activity information detailing each transaction performed over a past time period to a current time for each user from a plurality of users associated with an entity (¶ 155, The newly updated block may then be distributed to several users in the talent exchange system. The stock exchange component 803 may further add a link or an electronic time stamp and signature to all digital stocks. This may allow tracing of all real time transactions and historical transactions. Upon updating records in the database, the system may prevent any changes to the records to maintain an immutable transaction record. In further embodiments, the talent exchange 803 may also encode a complete record of ownership history of a digital stock in the digital stock itself. This can provide transparent record keeping, easy access to digital stock history, and increased security. ¶ 102, In some embodiments, one or more subcomponents of the data collection component 223 and data analytics component 225 may be encoded in a digital stock. For example, one or more functions associated with the machine learning 213, convergence network 215, and sentiment analysis 217 may be encoded as executable programs in the digital stock. The executable programs may comprise functions to generate analyzed data 219 using, as inputs, data collected from the data collection component 223. The data analytics component 225 may, for example, maintain an overall sentiment value for the Talent. The sentiment value may be calculated in near real time as a function of continuously collected textual web content associated with the Talent. The sentiment value may influence a value of the digital stock and influence decisions to purchase or sell the digital stock. ¶ 151-152, Upon execution of a transaction, the talent stock exchange 803 may automatically validate the transaction. An example embodiment of a validation subsystem is shown in FIG. 9. As discussed above, users may initiate the transaction through many trading platforms. The talent exchange system may also provide users with a website or mobile application from which users can execute stock transactions. In response to receiving a transaction, the talent stock exchange 803 may use the subsystem 900 to automatically validate the transaction. Upon execution of the transaction in which, for example, a buyer purchases a stock from a seller, the talent stock exchange system 803 may transfer a digital stock from the seller 906 to the buyer 904. ¶ 181). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Jennings to include/perform real-time actual transaction activity, as taught/suggested by Al-Masoud.  This known technique is applicable to the system of Jennings as they both share characteristics and capabilities, namely, they are directed to analyzing investment strategies. One of ordinary skill in the art would have recognized that applying the known technique of Al-Masoud would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Al-Masoud to the teachings of Jennings would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such real-time features into similar systems. Further, applying real-time actual transaction activity would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the users to be constantly updated with the most current information, allowing them to make pertinent decisions based on the best source of information.

The combination of Jennings and Al-Masoud does not specifically teach, however the combination of Harris, Jennings, and Al-Masoud teaches

determine a set of proxy components to represent the transaction activity information based on types of the transactions in the transaction activity information, wherein the set of proxy components comprise metrics for characterizing a market sentiment for performing transactions  (Harris, ¶ 56, In one embodiment, the transaction profiles (127) include the values for a set of parameters. Computing the values of the parameters may involve counting transactions that meet one or more criteria, and/or building a statistically-based model in which one or more calculated values or transformed values are put into a statistical algorithm that weights each value to optimize its collective predictiveness for various predetermined purposes. ¶ 177, In one embodiment, an incentive program is created on the portal (143) of the transaction handler (103). The portal (143) collects offers from a plurality of merchants and stores the offers in the data warehouse (149). The offers may have associated criteria for their distributions. The portal (143) and/or the transaction handler (103) may recommend offers based on the transaction data (109). In one embodiment, the transaction handler (103) automatically applies the benefits of the offers during the processing of the transactions when the transactions satisfy the conditions associated with the offers. In one embodiment, the transaction handler (103) communicates with transaction terminals (105) to set up, customize, and/or update offers based on market focus, product categories, service categories, targeted consumer demographics, etc. Further details and examples of one embodiment are provided in U.S. patent application Ser. No. 12/413,097, filed Mar. 27, 2009, assigned U.S. Pat. App. Pub. No. 2010-0049620, and entitled "Merchant Device Support of an Integrated Offer Network," the disclosure of which is hereby incorporated herein by reference. ¶ 238, One embodiment provides a system that includes a transaction handler (103) to process transactions. Each of the transactions is processed to make a payment from an issuer to an acquirer via the transaction handler (103) in response to an account identifier of a customer, as issued by the issuer, being submitted by a merchant to the acquirer. The issuer is to make the payment on behalf of the customer, and the acquirer is to receive the payment on behalf of the merchant. The system further includes a data warehouse (149) to store transaction data (109) recording the transactions processed at the transaction handler (103), a profile generator (121) to generate a profile (e.g., 131 or 341) of a user (101) based on the transaction data, and a portal (143) to receive a request identifying the user (101) and to provide the profile (e.g., 131 or 341) in response to the request to facilitate customization of information to be presented to the user (101). In one embodiment, the profile includes a plurality of values (e.g., 344 or 346) representing aggregated spending of the user (101) in various areas to summarize the transactions of the user (101). ¶ 275, In one embodiment, the computing apparatus is configured to further generate the quantification model (223) based on correlating first transaction data and first numerical values indicative of consumer sentiment. For example, after receiving content indicative of consumer sentiment, such as news feed (211), social media feed (213), market report (215), weather report (217), etc., the computing apparatus determines the first numerical values by applying a set of predetermined rules to the content. The quantification model (223) can be trained using the first numerical values and the first transaction data to reduce the different between the prediction results generated from the first transaction data and the first numerical values determined from the content indicative of consumer sentiment. ¶ 369, For example, the aggregated spending profile (341) can be used in segmentation and/or filtering analysis, such as selecting cardholders having similar spending behaviors identified via factors and/or clusters for targeted advertisement campaigns, and selecting and determining a group of merchants that could be potentially marketed towards cardholders originating in a given cluster (e.g., for bundled offers). For example, a query interface can be provided to allow the query to identify a targeted population based on a set of criteria formulated using the values of clusters and factors. ¶ 59, 137, 225, 273); 

apply principal component analysis to the transaction activity information to determine a coefficient for weighting each proxy component in the set of proxy components by decomposing entire proxy space to define a best fitting estimate that minimizes error between the estimate to the transaction activity information(Harris, ¶ 56, In one embodiment, the transaction profiles (127) include the values for a set of parameters. Computing the values of the parameters may involve counting transactions that meet one or more criteria, and/or building a statistically-based model in which one or more calculated values or transformed values are put into a statistical algorithm that weights each value to optimize its collective predictiveness for various predetermined purposes. ¶ 162, In one embodiment, the loyalty benefit offeror (183) may personalize and/or target loyalty benefits based on the transaction profile (131) specific to or linked to the user (101). For example, the loyalty program rules (185) may use the user specific profile (131) to select gifts, rewards, or incentives for the user (101) (e.g., to redeem benefits, such as reward points, accumulated in the loyalty record (187)). The user specific profile (131) may be enhanced using the loyalty record (187), or generated based on the loyalty record (187). For example, the profile generator (121) may use a subset of transaction data (109) associated with the loyalty record (187) to generate the user specific profile (131), or provide more weight to the subset of the transaction data (109) associated with the loyalty record (187) while also using other portions of the transaction data (109) in deriving the user specific profile (131). ¶ 358-361, For example, the variables (e.g., 313, 315) for the aggregated measurements can be tuned, via filtering and weighting, to predict the future trend of spending behavior (e.g., for advertisement selection), to identify abnormal behavior (e.g., for fraud prevention), or to identify a change in spending pattern (e.g., for advertisement audience measurement), etc. The aggregated measurements, the factor values (344), and/or the cluster ID (343) generated from the aggregated measurements can be used in a transaction profile (127 or 341) to define the behavior of an account, an individual, a family, etc. ¶ 342, In one embodiment, the aggregation (317) may involve the determination of a deviation from a trend or pattern. For example, an account makes a certain number of purchases a week at a merchant over the past 6 months. However, in the past 2 weeks the number of purchases is less than the average number per week. A measurement of the deviation from the trend or pattern can be used (e.g., in a transaction profile (127 or 341) as a parameter, or in variable definitions (309) for the factor analysis (327) and/or the cluster analysis) to define the behavior of an account, an individual, a family, etc. ¶ 77, 78, 226, 299, 347, 335); 

generate the sentiment index having a value representing the market sentiment for confidence at the current time in performing the transactions based on computing, at the current time, a linear combination of  a weighted sum and/or difference of the set of proxy components having the coefficients, the coefficients for the set of proxy components characterizing contribution of each proxy component to the generated sentiment index (Harris, ¶ 328-330, In one embodiment, a factor is a linear combination of a plurality of the aggregated measurements (e.g., variables (313, 315)) determined for various areas (e.g., merchants or merchant categories, products or product categories). Once the relationship between the factors and the aggregated measurements is determined via factor analysis, the values for the factors can be determined from the linear combinations of the aggregated measurements and be used in a transaction profile (127 or 341) to provide information on the behavior of the entity represented by the entity ID (e.g., an account, an individual, a family). ¶ 27, In one embodiment, publically available data sources (e.g., regional news, weather, stock markets, movie themes, local sports, employment, traffic conditions) are processed to generate an emotional content index. The emotional content index quantifies the general emotional state of a population within a geographical region. In one embodiment, the emotional content index is adjusted to account for regional and temporal differences. The levels of the emotional index are correlated with spending patterns reflected in the transactions processed by the transaction handler to generate a quantification model for consumer sentiment within geographic regions. Using the quantification model, consumer sentiment can be evaluated in real time based on the transaction data processed by the transaction handler; and the quantification results from the quantification model can be correlated with the quantification results obtained from other methods, such as the analysis of recent data of the data sources, to generate feedback on the performance of the quantification model. The feedback can be used to validate, fine-tune and/or adjust the quantification model. Details and examples about the prediction of spending patterns in one embodiment are provided in the section entitled "CONSUMER SENTIMENT." ¶ 56, In one embodiment, the transaction profiles (127) include the values for a set of parameters. Computing the values of the parameters may involve counting transactions that meet one or more criteria, and/or building a statistically-based model in which one or more calculated values or transformed values are put into a statistical algorithm that weights each value to optimize its collective predictiveness for various predetermined purposes. ¶ 162, For example, the profile generator (121) may use a subset of transaction data (109) associated with the loyalty record (187) to generate the user specific profile (131), or provide more weight to the subset of the transaction data (109) associated with the loyalty record (187) while also using other portions of the transaction data (109) in deriving the user specific profile (131). ¶ 358-361, 258-262, 334-335, 347); 

communicate the value of the sentiment index to a destination computing device for display on an interactive display of a user interface for subsequent use in performing further transactions (Harris, ¶ 27, The levels of the emotional index are correlated with spending patterns reflected in the transactions processed by the transaction handler to generate a quantification model for consumer sentiment within geographic regions. Using the quantification model, consumer sentiment can be evaluated in real time based on the transaction data processed by the transaction handler; and the quantification results from the quantification model can be correlated with the quantification results obtained from other methods, such as the analysis of recent data of the data sources, to generate feedback on the performance of the quantification model. ¶ 258-262, In one embodiment, the emotional content index data (221) is extracted from the data sources that contain emotional content. The emotional content indices are associated with the respective population (e.g., in a geographic region) and associated with a time period in which the respective emotional content indices are considered valid. ¶ 334-335, 347, 432, 439).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Jennings to include/perform a linear combination of a weighted sum and/or difference of the set of proxy components having the coefficients, the coefficients for the set of proxy components characterizing contribution of each proxy component to the generated sentiment index, as taught/suggested by Harris.  This known technique is applicable to the system of Jennings as they both share characteristics and capabilities, namely, they are directed to quantifying consumer sentiment. One of ordinary skill in the art would have recognized that applying the known technique of Harris would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Harris to the teachings of Jennings would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such linear combination features into similar systems. Further, applying a linear combination of a weighted sum and/or difference of the set of proxy components having the coefficients, the coefficients for the set of proxy components characterizing contribution of each proxy component to the generated sentiment index would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the taking into account the varying degrees of importance of the numbers in a data set.

Regarding claim 23, Jennings teaches a computer program product comprising a non-transient storage device storing instructions that when executed by at least one processor of a computing device, configure the computing device for determining a sentiment index for a plurality of transactions, the computing device configured to (¶ 5, 7, 66-69), 

track and receive actual transaction activity information detailing each transaction performed over a past time period to a current time for each user from a plurality of users associated with an entity (¶ 21, In reference to FIG. 1, a system for providing online brokerage services to users over the Internet is shown. Local machines 102a-c may access a server 104 hosting the online services provided by a brokerage firm. A local machine can be a desktop computer, a laptop, a tablet computer, a smart phone, or any other computing device. The server 104 may be a number of servers or a server farm. The brokerage firm's services may utilize real-time trading data to provide a user with the most up to date and current trade information. The server 104 can also allow users of local machines 102a-c to create accounts and trade various securities via various exchanges 106a-b.) ¶ 59, In another embodiment, the disclosure describes a system or method to calculate a consumer priority index for any financial instrument transaction, including securities transactions or purchased retail or wholesale consumer goods. The system or method calculates a significance score associated with a particular asset received by the account such as a security or consumer good. The significance scores for a plurality of accounts are aggregated to determine a significance index for the given financial instrument transaction indexed to a relevant measure. Relevant measures may be temporal, such as time of day, day of the week, day of the month, month of the year. Relevant measures may be security type, security name, aisle number or physical store location, expiration date of inventory, color, style, price, or any other relevant measure that can be tied to the consumer goods. The significance index may be calculated as a priority index to determine which of a plurality of assets acquired in a financial instrument transactions was the most important to the consumer based upon, for example, the relative value of the acquired items to the total financial instrument transaction value.);

determine a set of proxy components to represent the transaction activity information based on types of the transactions in the transaction activity information (¶ 26, In addition, the number of clients, portfolios or accounts used in calculating the sentiment index can vary depending on the type of index being calculated. For example, sentiment indices can be calculated using accounts based upon segmentation or account types, including whether the account is a financial advisor account, an individual account, a custodian account, etc. Because each account is scored, possible segmentations include vintage, trade segments, generation, business units, asset size, etc. ¶ 49, For example, the aggregated volatility score can be presented to the client, along with an explanation of the score and its meaning. In addition, particular types of securities can be identified based upon the aggregated volatility scores. For example, the securities that are currently being traded in accounts associated with a range of aggregated volatility scores can be determined. These can then be provided to the client; for example, the securities that are currently being bought by bullish clients or sold by bearish clients. As another example, securities that were bought or sold by accounts whose aggregated volatility score changed more than a predetermined amount over a period of time can be determined and provided to clients. ¶ 43, 59); 

generate the sentiment index having a value representing market sentiment for confidence at the current time in performing the transactions based on a weighted sum and/or difference of the set of proxy components, the weighting determined from applying principal analysis to the transaction activity information to define a best fitting estimate that minimizes error between the estimate to the transaction activity information (abstract, ¶ 26-30, In addition, the number of clients, portfolios or accounts used in calculating the sentiment index can vary depending on the type of index being calculated. For example, sentiment indices can be calculated using accounts based upon segmentation or account types, including whether the account is a financial advisor account, an individual account, a custodian account, etc. Because each account is scored, possible segmentations include vintage, trade segments, generation, business units, asset size, etc. In one embodiment, the sentiment index is calculated using a large number of accounts. The number of accounts used is large enough that individual accounts cannot be identified from the calculated index. In one implementation, each account has the same weight in calculating the index, regardless of the monetary amount of the account. In such an embodiment, the sentiment index reflects the sentiment of the aggregate account holders rather than the aggregate money, thus the sentiment of accounts with less value is not masked by the sentiment of accounts with large monetary value. In other implementations, accounts are weighted based upon a factor such as the monetary value of the account, number of trades, volume of trades, etc. ¶ 42, After the relative volatility score is calculated for each security, an aggregated volatility score for an account is derived (312). In one implementation, the aggregated volatility score is calculated on a weighted basis based upon the value of each security relative to the total account value. In other implementations, an aggregated volatility score can be calculated for each client or each portfolio. An index based upon the aggregated volatility scores for each account can then be determined (314). In one implementation, each account has one vote in the index. That is, each account has the same relative impact on the index as any other account, regardless of the monetary value of the account. In other implementations, the index can be weighted based upon the monetary value of an account, the number of trades, the volume of trades, etc. Regardless of any weighting, the index is calculated based upon actual account behavior such as trades and holdings of securities. Before calculating the index, certain accounts can be filtered. For example, accounts that do not have any positions in any securities can be removed, i.e., accounts that have a zero balance or hold only cash positions. After these accounts are filtered, the index can be calculated based upon the aggregated volatility score of the remaining accounts. In addition, various indices can be created based upon a subset of account data. For example, a total sentiment index can be calculated from all of the account data. As another non-limiting example, sentiment indices based upon demographic data, position in a common security, monetary account value, etc., can be calculated. In another implementation, a sentiment index can be calculated using only securities from a particular market. ¶ 51-53, 58-59); 

and communicate the value of the sentiment index to a destination computing device for display on an interactive display of a user interface for subsequent use in performing further transactions (Fig. 4-7, 10, ¶ 46-48, FIGS. 4 and 5 are graphs over a period of time of a quantitative retail sentiment index and a benchmark in accordance with an illustrative embodiment. In these figures, the quantitative retail sentiment index is termed a synthetic beta and is graphed against the S&P 500® index (SPX). In FIG. 4, accounts that are cash only and accounts that hold positions in one or more securities are used to calculate the sentiment index. In contrast, FIG. 5 shows the sentiment index calculated using only accounts that contain at least one position in a security. As shown, the sentiment index on average is higher, since all cash holdings have low volatility and thus a low or zero relative volatility score. The sentiment index is shown on a monthly basis, but could be shown at a different frequency, e.g., weekly, daily, hourly, etc. ¶ 54, FIG. 10 is a graph over a period of time of a quantitative retail sentiment index of a sample investor portfolio compared to the portfolio value according to an illustrated embodiment. In this example portfolio, there are four stocks shown, AAPL, IBM, GE, BAC and a cash holding. The median of confidence levels of the stocks are shown graphed over time. In comparison, the value of the portfolio is shown graphed over the same time interval. In FIG. 10, positions that are cash only and the positions in individual stocks are used to calculate the sentiment index As shown, the cash holdings have low volatility and are calculated with 1.0 score. Also as shown, the median investor confidence reading is 1.2 indicating a bullish position. The sentiment index could be shown at a different frequency, e.g., weekly, daily, hourly, etc. ¶ 28, A query engine 208 can be used to access the stored sentiment indices located in the enterprise data store 206 or other data store. The query engine 208 provides an interface for various applications to access and incorporate one or more of the sentiment indices stored in the enterprise data store 206. For example, client facing applications 210, such as a market overview page, can incorporate a sentiment index. In another example, the query engine 208 can be used to access an account's index score for display to the client who owns the account. Non-client facing applications 212 can also access the various sentiment indices. As a non-limiting example, an advertising or marketing selection process can use the scores associated with accounts to determine which accounts to send marketing materials to as well as to tailor the marketing material or advertisement to the account. Other applications, such as reporting, analysis, and decision support 214, can also access and utilize the data from the enterprise data store 206. ¶ 24, 67). 

Although Jennings teaches actual transaction activity, Jennings does not specifically teach real-time actual transaction activity. 

However, Al-Masoud teaches track and receive real-time actual transaction activity information detailing each transaction performed over a past time period to a current time for each user from a plurality of users associated with an entity (¶ 155, The newly updated block may then be distributed to several users in the talent exchange system. The stock exchange component 803 may further add a link or an electronic time stamp and signature to all digital stocks. This may allow tracing of all real time transactions and historical transactions. Upon updating records in the database, the system may prevent any changes to the records to maintain an immutable transaction record. In further embodiments, the talent exchange 803 may also encode a complete record of ownership history of a digital stock in the digital stock itself. This can provide transparent record keeping, easy access to digital stock history, and increased security. ¶ 102, In some embodiments, one or more subcomponents of the data collection component 223 and data analytics component 225 may be encoded in a digital stock. For example, one or more functions associated with the machine learning 213, convergence network 215, and sentiment analysis 217 may be encoded as executable programs in the digital stock. The executable programs may comprise functions to generate analyzed data 219 using, as inputs, data collected from the data collection component 223. The data analytics component 225 may, for example, maintain an overall sentiment value for the Talent. The sentiment value may be calculated in near real time as a function of continuously collected textual web content associated with the Talent. The sentiment value may influence a value of the digital stock and influence decisions to purchase or sell the digital stock. ¶ 151-152, Upon execution of a transaction, the talent stock exchange 803 may automatically validate the transaction. An example embodiment of a validation subsystem is shown in FIG. 9. As discussed above, users may initiate the transaction through many trading platforms. The talent exchange system may also provide users with a website or mobile application from which users can execute stock transactions. In response to receiving a transaction, the talent stock exchange 803 may use the subsystem 900 to automatically validate the transaction. Upon execution of the transaction in which, for example, a buyer purchases a stock from a seller, the talent stock exchange system 803 may transfer a digital stock from the seller 906 to the buyer 904. ¶ 181). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Jennings to include/perform real-time actual transaction activity, as taught/suggested by Al-Masoud.  This known technique is applicable to the system of Jennings as they both share characteristics and capabilities, namely, they are directed to analyzing investment strategies. One of ordinary skill in the art would have recognized that applying the known technique of Al-Masoud would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Al-Masoud to the teachings of Jennings would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such real-time features into similar systems. Further, applying real-time actual transaction activity would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the users to be constantly updated with the most current information, allowing them to make pertinent decisions based on the best source of information.

The combination of Jennings and Al-Masoud does not specifically teach, however the combination of Harris, Jennings, and Al-Masoud teaches

determine a set of proxy components to represent the transaction activity information based on types of the transactions in the transaction activity information, wherein the set of proxy components comprise metrics for characterizing a market sentiment for performing transactions  (Harris, ¶ 56, In one embodiment, the transaction profiles (127) include the values for a set of parameters. Computing the values of the parameters may involve counting transactions that meet one or more criteria, and/or building a statistically-based model in which one or more calculated values or transformed values are put into a statistical algorithm that weights each value to optimize its collective predictiveness for various predetermined purposes. ¶ 177, In one embodiment, an incentive program is created on the portal (143) of the transaction handler (103). The portal (143) collects offers from a plurality of merchants and stores the offers in the data warehouse (149). The offers may have associated criteria for their distributions. The portal (143) and/or the transaction handler (103) may recommend offers based on the transaction data (109). In one embodiment, the transaction handler (103) automatically applies the benefits of the offers during the processing of the transactions when the transactions satisfy the conditions associated with the offers. In one embodiment, the transaction handler (103) communicates with transaction terminals (105) to set up, customize, and/or update offers based on market focus, product categories, service categories, targeted consumer demographics, etc. Further details and examples of one embodiment are provided in U.S. patent application Ser. No. 12/413,097, filed Mar. 27, 2009, assigned U.S. Pat. App. Pub. No. 2010-0049620, and entitled "Merchant Device Support of an Integrated Offer Network," the disclosure of which is hereby incorporated herein by reference. ¶ 238, One embodiment provides a system that includes a transaction handler (103) to process transactions. Each of the transactions is processed to make a payment from an issuer to an acquirer via the transaction handler (103) in response to an account identifier of a customer, as issued by the issuer, being submitted by a merchant to the acquirer. The issuer is to make the payment on behalf of the customer, and the acquirer is to receive the payment on behalf of the merchant. The system further includes a data warehouse (149) to store transaction data (109) recording the transactions processed at the transaction handler (103), a profile generator (121) to generate a profile (e.g., 131 or 341) of a user (101) based on the transaction data, and a portal (143) to receive a request identifying the user (101) and to provide the profile (e.g., 131 or 341) in response to the request to facilitate customization of information to be presented to the user (101). In one embodiment, the profile includes a plurality of values (e.g., 344 or 346) representing aggregated spending of the user (101) in various areas to summarize the transactions of the user (101). ¶ 275, In one embodiment, the computing apparatus is configured to further generate the quantification model (223) based on correlating first transaction data and first numerical values indicative of consumer sentiment. For example, after receiving content indicative of consumer sentiment, such as news feed (211), social media feed (213), market report (215), weather report (217), etc., the computing apparatus determines the first numerical values by applying a set of predetermined rules to the content. The quantification model (223) can be trained using the first numerical values and the first transaction data to reduce the different between the prediction results generated from the first transaction data and the first numerical values determined from the content indicative of consumer sentiment. ¶ 369, For example, the aggregated spending profile (341) can be used in segmentation and/or filtering analysis, such as selecting cardholders having similar spending behaviors identified via factors and/or clusters for targeted advertisement campaigns, and selecting and determining a group of merchants that could be potentially marketed towards cardholders originating in a given cluster (e.g., for bundled offers). For example, a query interface can be provided to allow the query to identify a targeted population based on a set of criteria formulated using the values of clusters and factors. ¶ 59, 137, 225, 273); 

apply principal component analysis to the transaction activity information to determine a coefficient for weighting each proxy component in the set of proxy components by decomposing entire proxy space to define a best fitting estimate that minimizes error between the estimate to the transaction activity information(Harris, ¶ 56, In one embodiment, the transaction profiles (127) include the values for a set of parameters. Computing the values of the parameters may involve counting transactions that meet one or more criteria, and/or building a statistically-based model in which one or more calculated values or transformed values are put into a statistical algorithm that weights each value to optimize its collective predictiveness for various predetermined purposes. ¶ 162, In one embodiment, the loyalty benefit offeror (183) may personalize and/or target loyalty benefits based on the transaction profile (131) specific to or linked to the user (101). For example, the loyalty program rules (185) may use the user specific profile (131) to select gifts, rewards, or incentives for the user (101) (e.g., to redeem benefits, such as reward points, accumulated in the loyalty record (187)). The user specific profile (131) may be enhanced using the loyalty record (187), or generated based on the loyalty record (187). For example, the profile generator (121) may use a subset of transaction data (109) associated with the loyalty record (187) to generate the user specific profile (131), or provide more weight to the subset of the transaction data (109) associated with the loyalty record (187) while also using other portions of the transaction data (109) in deriving the user specific profile (131). ¶ 358-361, For example, the variables (e.g., 313, 315) for the aggregated measurements can be tuned, via filtering and weighting, to predict the future trend of spending behavior (e.g., for advertisement selection), to identify abnormal behavior (e.g., for fraud prevention), or to identify a change in spending pattern (e.g., for advertisement audience measurement), etc. The aggregated measurements, the factor values (344), and/or the cluster ID (343) generated from the aggregated measurements can be used in a transaction profile (127 or 341) to define the behavior of an account, an individual, a family, etc. ¶ 342, In one embodiment, the aggregation (317) may involve the determination of a deviation from a trend or pattern. For example, an account makes a certain number of purchases a week at a merchant over the past 6 months. However, in the past 2 weeks the number of purchases is less than the average number per week. A measurement of the deviation from the trend or pattern can be used (e.g., in a transaction profile (127 or 341) as a parameter, or in variable definitions (309) for the factor analysis (327) and/or the cluster analysis) to define the behavior of an account, an individual, a family, etc. ¶ 77, 78, 226, 299, 347, 335); 

generate the sentiment index having a value representing the market sentiment for confidence at the current time in performing the transactions based on computing, at the current time, a linear combination of  a weighted sum and/or difference of the set of proxy components having the coefficients, the coefficients for the set of proxy components characterizing contribution of each proxy component to the generated sentiment index (Harris, ¶ 328-330, In one embodiment, a factor is a linear combination of a plurality of the aggregated measurements (e.g., variables (313, 315)) determined for various areas (e.g., merchants or merchant categories, products or product categories). Once the relationship between the factors and the aggregated measurements is determined via factor analysis, the values for the factors can be determined from the linear combinations of the aggregated measurements and be used in a transaction profile (127 or 341) to provide information on the behavior of the entity represented by the entity ID (e.g., an account, an individual, a family). ¶ 27, In one embodiment, publically available data sources (e.g., regional news, weather, stock markets, movie themes, local sports, employment, traffic conditions) are processed to generate an emotional content index. The emotional content index quantifies the general emotional state of a population within a geographical region. In one embodiment, the emotional content index is adjusted to account for regional and temporal differences. The levels of the emotional index are correlated with spending patterns reflected in the transactions processed by the transaction handler to generate a quantification model for consumer sentiment within geographic regions. Using the quantification model, consumer sentiment can be evaluated in real time based on the transaction data processed by the transaction handler; and the quantification results from the quantification model can be correlated with the quantification results obtained from other methods, such as the analysis of recent data of the data sources, to generate feedback on the performance of the quantification model. The feedback can be used to validate, fine-tune and/or adjust the quantification model. Details and examples about the prediction of spending patterns in one embodiment are provided in the section entitled "CONSUMER SENTIMENT." ¶ 56, In one embodiment, the transaction profiles (127) include the values for a set of parameters. Computing the values of the parameters may involve counting transactions that meet one or more criteria, and/or building a statistically-based model in which one or more calculated values or transformed values are put into a statistical algorithm that weights each value to optimize its collective predictiveness for various predetermined purposes. ¶ 162, For example, the profile generator (121) may use a subset of transaction data (109) associated with the loyalty record (187) to generate the user specific profile (131), or provide more weight to the subset of the transaction data (109) associated with the loyalty record (187) while also using other portions of the transaction data (109) in deriving the user specific profile (131). ¶ 358-361, 258-262, 334-335, 347); 

communicate the value of the sentiment index to a destination computing device for display on an interactive display of a user interface for subsequent use in performing further transactions (Harris, ¶ 27, The levels of the emotional index are correlated with spending patterns reflected in the transactions processed by the transaction handler to generate a quantification model for consumer sentiment within geographic regions. Using the quantification model, consumer sentiment can be evaluated in real time based on the transaction data processed by the transaction handler; and the quantification results from the quantification model can be correlated with the quantification results obtained from other methods, such as the analysis of recent data of the data sources, to generate feedback on the performance of the quantification model. ¶ 258-262, In one embodiment, the emotional content index data (221) is extracted from the data sources that contain emotional content. The emotional content indices are associated with the respective population (e.g., in a geographic region) and associated with a time period in which the respective emotional content indices are considered valid. ¶ 334-335, 347, 432, 439).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Jennings to include/perform a linear combination of a weighted sum and/or difference of the set of proxy components having the coefficients, the coefficients for the set of proxy components characterizing contribution of each proxy component to the generated sentiment index, as taught/suggested by Harris.  This known technique is applicable to the system of Jennings as they both share characteristics and capabilities, namely, they are directed to quantifying consumer sentiment. One of ordinary skill in the art would have recognized that applying the known technique of Harris would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Harris to the teachings of Jennings would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such linear combination features into similar systems. Further, applying a linear combination of a weighted sum and/or difference of the set of proxy components having the coefficients, the coefficients for the set of proxy components characterizing contribution of each proxy component to the generated sentiment index would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the taking into account the varying degrees of importance of the numbers in a data set.

Claim(s) 6, 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennings (US 20200234366 A1) in view of Al-Masoud (US 20170206604 A1) in view of Harris et al. (US 20130231974 A1) in further view of Kursun (US 9514133 B1). 

Regarding claims 6, 17, Jennings teaches a sentiment index. Jennings does not specifically teach a machine learning model. 

However, Kursun discloses wherein the sentiment index is based on a machine learning model of the weighted sum and/or difference of the set of proxy components and the machine learning model including the set of proxy components is modified dynamically based on the transaction activity information gathered at a subsequent time (col. 3, lines 58-65, In some embodiments, advanced visualization capabilities may provide output for users to assist in decision making processes. The output may include links directly to the sources, such as links to news stories, emerging topics linked to sentiment indexes, and a range or news and sentiment sources with machine learning feedback with customized weight factors. col. 4, lines 35-59, There may be customizable metrics. For example, news sources <N1, N2, . . . NM>, external news sentiment, research report/analyst positions, social media and blogs <S1, S2, . . . Sn>. Each assigned customized weight factors may be adjusted by the user and preferences. For example, user 1: ranks research reports high with a high weight factor due to the nature of the industry like enterprise machinery while user 2: ranks social media/blogs and news sentiment sources with high weight factors for a stock in retail sector. The system may automatically adjust weights through machine learning based on historical and streaming data. col. 9, line 55- col. 10, line 35, In step 204, a listing of sentiment words/expressions, associated with weights and their corresponding resulting events, is generated. In some embodiments, a weight may be assigned for each word. For example, if the word “promising” is used often, that word may be associated with a positive result, and may be assigned a high weight, indicating a strong correlation between that word and success. Thus, the word may have a positive sentiment value, in that context. col. 11, lines 10-20, col. 14, line 50 – col. 15, line 32.)

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Jennings to include/perform a machine learning model, as taught/suggested by Kursun.  This known technique is applicable to the system of Jennings as they both share characteristics and capabilities, namely, they are directed to applying sentiment to business strategies. One of ordinary skill in the art would have recognized that applying the known technique of Kursun would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kursun to the teachings of Jennings would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such machine learning model features into similar systems. Further, applying a machine learning model would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow businesses to process and analyze data more quickly, machine learning enables split-second decision making.

Claim(s) 10, 11, 21, 22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jennings (US 20200234366 A1) in view of Al-Masoud (US 20170206604 A1) in view of Harris et al. (US 20130231974 A1) in further view of Carter et al. (US 20150012331 A1).

Regarding claims 10, 21, Jennings teaches a sentiment index. Jennings does not specifically teach classifying types of transactions as similar to prior types of transaction. 

However, Carter discloses wherein determining the set of proxy components to represent the transaction activity information based on types of transactions in the transaction activity information further comprises classifying types of transactions as similar to prior types of transactions having associated set of proxy components used to evaluate a corresponding sentiment index (Fig. 6s, ¶ 72-74, After the data corresponding to the one or more monitored characteristics has been retrieved and the aggregate sentiment value or values have been calculated, the client computing device 102 displays a visual representation of the sentiment data on display 114 (216A). In certain implementations, the visual representation can depict a relationship between the monitored characteristic or characteristics (e.g., a stock price, trading volume, board of trustee stock transactions, etc.) and the aggregate sentiment value or values on display 114. In other implementations, the visual representation can depict the aggregate sentiment value or values described above with respect to block 212A at a given time or over a period of time. In certain implementations, aggregate social media sentiments of a plurality of organizations can be displayed simultaneously.)

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Jennings to include/perform classifying types of transactions as similar to prior types of transaction, as taught/suggested by Carter.  This known technique is applicable to the system of Jennings as they both share characteristics and capabilities, namely, they are directed to applying sentiment analysis to business strategies. One of ordinary skill in the art would have recognized that applying the known technique of Carter would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Carter to the teachings of Jennings would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such classification type features into similar systems. Further, applying classifying types of transactions as similar to prior types of transaction would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow businesses the ability to group and analyze like data. 

Regarding claims 11, 22, Jennings teaches a sentiment index. Jennings does not specifically teach determining one or more characteristics of users. 

However, Carter discloses wherein determining the set of proxy components further comprises determining one or more characteristics of users when performing the transactions and retrieving a corresponding set of proxy components previously associated with the characteristics of the users (Fig. 6s, ¶ 72-74, After the data corresponding to the one or more monitored characteristics has been retrieved and the aggregate sentiment value or values have been calculated, the client computing device 102 displays a visual representation of the sentiment data on display 114 (216A). In certain implementations, the visual representation can depict a relationship between the monitored characteristic or characteristics (e.g., a stock price, trading volume, board of trustee stock transactions, etc.) and the aggregate sentiment value or values on display 114. In other implementations, the visual representation can depict the aggregate sentiment value or values described above with respect to block 212A at a given time or over a period of time. In certain implementations, aggregate social media sentiments of a plurality of organizations can be displayed simultaneously. ¶ 52-53, After the user has entered information relating to the financial portfolio and the user's tolerance for financial risk, the portfolio rating module 110 can calculate or retrieve the relative risks associated with the instruments (e.g., stocks, bonds, etc.) in the selected financial portfolio and calculate the overall risk associated with the portfolio based on these individual risks. In certain implementations, the portfolio rating module 110 can generate visual representations in which the overall risk is represented graphically in the form of a "risk pyramid" divided into low-risk, medium-risk, and high-risk tiers. The graphical element resembles a triangle or pyramid, with different levels representing increasing levels of risk. Further, the size and/or color of the tiers in the risk pyramid can vary based on the particular levels of risk associated with a user's portfolio. The portfolio rating module 110 can also generate visual data representing the makeup of the selected financial portfolio (e.g., representing percentages of a financial portfolio represented by individual instruments). Using the data generated and retrieved by the portfolio rating module 110, a visual representation of the user's portfolio can be generated and displayed on the display 114. ¶ 58, 63, 89, 93-95).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Jennings to include/perform determining one or more characteristics of the users, as taught/suggested by Carter. This known technique is applicable to the system of Jennings as they both share characteristics and capabilities, namely, they are directed to applying sentiment analysis to business strategies. One of ordinary skill in the art would have recognized that applying the known technique of Carter would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Carter to the teachings of Jennings would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such user characteristic features into similar systems. Further, applying determining one or more characteristics of users when performing the transactions would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow businesses the ability to pick out user trends. 

Other pertinent prior art references include Sisk (US 20130138577 A1) mining of information from news articles and other sources of content to discern sentiment. Boyer et al. (US 20170052971 A1) discloses aggregating sentiment about an entity from a corpus of document. Bala et al. (US 20150142520 A1) discloses producing quantitative correlations between the sentiment indices it generates and the conventional or traditional metrics associated with a particular area of interest. Eder (20090043637) which discloses a value matrix and using said matrices to support the management and optimization of one or more aspects of organization risk and value. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday, Wednesday, Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683